DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Interpretation
 	Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recites “a high dielectric constant (dk) environmentally robust material”.  The Applicant defines a high dielectric but there is no definition for an “environmentally robust material”.  Dependent claims do not clarify and are likewise rejected.  See Examiner’s Response to Arguments.

The term "low loss" in claim 9 is a relative term which renders the claim indefinite.  The term “low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus one of ordinary skill in the art is not reasonably apprised of the scope of the claim.  See Examiner’s Response to Arguments.

 Claim 9 recites the limitation "wherein the HOFS layer further comprises…".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending the claim to read “wherein the HOFS part layer further comprises…”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Buckley (US 2016/0156105), hereinafter Buckley.

	Regarding claim 1 Buckley as best understood discloses a low-profile radiating element comprising: a stripline feed layer (Fig. 21, at 214); a High Order Floquet (HOFS) part layer (Fig. 22, at 
	(Examiner note: Applicant defines a high dielectric constant at a dielectric constant greater than 3.3 – see Applicant’s Specification at paragraph 0037).

 	Regarding claim 2 Buckley as best understood further discloses the radiating element of claim 1, wherein the HOFS part layer comprises a first cluster of metallic striplines (e.g., Fig. 22, at 236), generally elongated along a first axis, configured to produce a first signal having a first polarization (paragraph 0060), a second cluster of metallic striplines (e.g., Fig. 22, at 237), generally elongated along a second axis substantially orthogonal to the first axis, configured to produce a second signal having a second polarization substantially orthogonal to the first polarization (paragraph 0049 “”configured to generate two orthogonally polarized fields), and the first cluster is segregated from the second cluster (Fig. 22, at 236, and 237).

 	Regarding claim 3 Buckley as best understood further discloses the radiating element of claim 2, wherein the first cluster is disposed in an equilateral triangular grid array (paragraph 0047 “equilateral triangular grid”).



 	Regarding claim 5 Buckley as best understood further discloses the radiating element of claim 1, wherein the radiating element is configured to operate with a scan angle ϴ from 0° to 45° and a cp scan angle from 0° and 360° (paragraph 0050).

  	Regarding claim 6 Buckley as best understood further discloses the radiating element of claim 1, wherein the dielectric constant of the HOFS part layer is between 3.3 and 3.7 (paragraph 0049).

 	Regarding claim 8 Buckley as best understood further discloses the radiating element of claim 1, wherein there is no gap between the HOFS part layer and the radome layer (Fig. 19, at 218 and 219).

 	Regarding claim 9 Buckley as best understood further discloses the radiating element of claim 1, wherein the HOFS part layer comprises a low loss FR-4 material (paragraph 0049).

 	Regarding claim 11 Buckley as best understood discloses an array comprising: a plurality of low-profile radiating elements (Fig. 19, at 212; paragraph 0049 “radiating elements 212”), each radiating element comprising a stripline feed layer (Fig. 21, at 214); a High Order Floquet (HOFS) part layer (Fig. 22, at 218); and a radome layer (Fig. 19, at 219) in direct contact with the HOFS part layer, wherein the HOFS part layer is disposed between the stripline feed layer and the radome layer (Fig. 19, at 218 is between 214 and 219), the radome layer comprises a high dielectric constant (dk) environmentally robust material (paragraph 0051 “FR-4”; also - FR-4 is defined has having a dielectric of 3.7 at paragraph 

 	Regarding claim 13 Buckley as best understood further discloses the array of claim 11, wherein the low-profile radiating element is configured to operate in Ku and X frequency bands (paragraph 0050 “configured to operate in a frequency range of 10.7 to 14.5 GHz”).  Examiner note: the Ku and X frequency bands fall within 10.7 to 14.5 GHz.

 	Regarding claim 14 Buckley as best understood further discloses the array of claim 11, wherein the low-profile radiating element is configured to operate in a frequency range comprising 10.7 to 14.5 GHz with a scan angle ϴ from 0° to 45° and a cp scan angle from 0° < cp < 360° (paragraph 0050).

 	Regarding claim 15 Buckley as best understood further discloses the array of claim 11, further comprising wherein the HOFS layer further comprises an upper metallization layer (Fig. 23, at “upper metallization layer”) including a plurality of metallic striplines organized with substantial bilateral symmetry along both a first axis and a second axis orthogonal to the first axis (Fig. 23, shows a substantial bilateral symmetry along both a first axis and a second axis orthogonal to the first axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley in view of Buckley (US 8,259,032), hereinafter Buckley II.

	Regarding claim 7 Buckley does not disclose the radiating element of claim 1, wherein the radome layer comprises a quartz layer and is integrated with the HOFS part layer. 
 	Buckley II discloses wherein the radome layer comprises a quartz layer and is integrated with the HOFS part layer (Fig. 7, at 702; column 4 lines 40-49 “made from high purity quartz crystals”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Buckley in accordance with the teaching of Buckley II regarding radomes comprising quartz used with an antenna in order to provide a structural, weatherproof protecting layer for shielding an array antenna or other communication equipment from the environment (Buckley II, column 7, lines 42-49).

 	Regarding claim 12 Buckley does not disclose the array of claim 11, wherein the radome layer comprises a layer of quartz.
	Buckley II discloses wherein the radome layer comprises a layer of quartz (Fig. 7, at 702; column 4 lines 40-49 “made from high purity quartz crystals”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Buckley in accordance with the teaching of Buckley II regarding radomes comprising quartz used with an antenna in order to provide a structural, weatherproof protecting layer for shielding an array antenna or other communication equipment from the environment (Buckley II, column 7, lines 42-49).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley in view of Buckley (US 9,825,372), hereinafter Buckley III.

 	Regarding claim 10 Buckley does not disclose the radiating element of claim 1, wherein the stripline feed layer, the HOFS part layer and the radome layer together form a PCB stack having a cross-section depth is less than or equal to 100 mils (2.54 millimeter).
	Buckley III discloses wherein the stripline feed layer, the HOFS part layer and the radome layer together form a PCB stack having a cross-section depth is less than or equal to 100 mils (2.54 millimeter) (column 3, lines 59-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Buckley in accordance with the teaching of Buckley III regarding PCB stack depths used with an antenna in order to provide a low-profile radiating element (Buckley III, column 3, line 59).

Response to Arguments
Applicant’s arguments, see Response to Arguments, filed 6/04/2021, with respect to the drawing objections have been fully considered and are persuasive.  The previous objection of the drawing has been withdrawn.  Applicant’s assertion that the drawing objections are conventional features not relevant to understanding the invention.  The Examiner finds applicant’s arguments persuasive.  
Applicant's arguments filed 6/04/2021 have been fully considered but they are not persuasive regarding the following matters.  
Applicant asserts the 112(b) rejection of claim 1 is improper because an “environmentally robust material” is defined in paragraph 0006 of the applicant’s Specification.  Applicant then recites the 
Applicant asserts the 112(b) rejection of claim 9 is improper because a “low loss FR-4 material” is defined in paragraph 0007 of the Applicant’s Specification.  Again, Applicant is not defining a “low loss FR-4 material”.  The Specification gives two examples of low loss FR-4 materials:  Rogers 4003 and Megtron 6.  The Applicant can amend claim 9 to include Rogers 4003 and Megtron 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID E LOTTER/Examiner, Art Unit 2845